Citation Nr: 1623814	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from May 1974 to July 1987.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) located in Cleveland, Ohio, and New Orleans, Louisiana.  The New Orleans RO has jurisdiction of the case.
 
In a November 2007 rating decision, the RO in Cleveland, Ohio, found that no new and material evidence had been presented in order to reopen the Veteran's claims for entitlement to service connection for cold weather injuries of the feet and hands, and denied entitlement to service connection for left foot drop, hypertension and bilateral hand pain.  The RO also granted service connection for a scar on the left anteromedial thigh, and assigned a 0 percent (no compensable) disability rating effective August 30, 2006.
 
In a December 2009 rating decision, the RO in New Orleans denied service connection for a sleep disorder, not otherwise specified, with restless legs.  In a separate rating decision, issued later in December 2009, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD) with dysthymia at a 10 percent disability rating, effective August 30, 2006.
 
In an August 2013 rating decision, the New Orleans RO denied service connection for peripheral neuropathy, right lower extremity, and peripheral neuropathy, bilateral upper extremities, to include as associated with cold weather injuries and as secondary to the service-connected disability of ulcerative colitis and proctitis.
 
In a July 2014 rating decision, the RO in New Orleans increased the Veteran's disability rating for PTSD with dysthymia to 50 percent effective September 4, 2013.
 
The Veteran was provided with a hearing before a Veterans Law Judge in September 2014 at the RO.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In February 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer able to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In March 2016, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

In January 2015, the Board reopened and remanded the issue of entitlement to service connection for cold weather injuries to the hands and feet, granted a 10 percent disability rating scar, left anteromedial thigh associated with residuals of gunshot wound to left thigh with vein graft left femoral artery and minimal atrophy left thigh, and granted a 30 percent disability rating for PTSD, with dysthymia, prior to September 4, 2013.  In addition, the Board remanded the issues of entitlement to service connection for cold weather injuries to the hands and feet, hypertension, hand pain, left foot drop, bilateral peripheral neuropathy of the upper and lower right extremities, and a sleep disorder, to include sleep apnea, for additional development.

In an October 2015 rating decision, the RO granted entitlement to service connection for peripheral neuropathy, left external popliteal/common peroneal nerve with an evaluation of 20 percent, effective August 27, 2015 and for peripheral neuropathy due to cold weather injury, right and left upper and lower extremities, with disability ratings of 10 percent each, all effective August 30, 2006. 

The Board notes that the most recent supplemental statement of the case issued in October 2015 included the issue of entitlement to a disability rating in excess of 10 percent for traumatic neuropathy, cutaneous femoral nerve, left leg, or in excess of 20 percent for peripheral neuropathy, left external popliteal/common peroneal nerve, both from August 27, 2015.  However, the issues before the Board at the time of the January 2015 concerning his left lower extremity were for entitlement to service connection for cold weather injuries and left foot drop.  These issues were granted upon remand and the disability ratings assigned upon grant of entitlement to service connection have not been appealed and are therefore not before the Board.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's sleep apnea is not related to service and has not been caused or aggravated by a service-connected disability.

2.  The Veteran's hypertension is not related to service, has not been caused or aggravated by a service-connected disability, and did not manifest to a compensable degree within one year of discharge.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for entitlement to service connection for hypertension, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in March 2007 and October 2008, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  These letters also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA provided the Veteran the opportunity to have a hearing.  The appellant testified before a Veterans Law Judge in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the Veterans Law Judge identified the issues on appeal, and inquired about outstanding medical evidence and dates of treatment.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this case in January 2015, in pertinent part, in order to provide the Veteran with VA examinations to determine the etiology of his hypertension and obstructive sleep apnea.  These examinations were provided to the Veteran in August 2015.  The Board finds that the VA examinations and opinions are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disabilities in detail sufficient to allow the Board to make fully informed determinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.



Service Connection-Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Sleep apnea-background

The Veteran has contended that he has sleep apnea that began during service.  He has also argued that his sleep apnea is secondary to medications required to treat his service-connected disabilities.

Service treatment records do not reflect any treatment for or reports of sleep apnea or a sleep disorder.

A January 2009 private medical record reflects the Veteran's reports that occasionally his sleep initiation was difficult.  He acknowledged occasional snoring but indicated that there was nothing profound. 

A February 2010 private medical record reflects he underwent a sleep study, due to snoring, excessive daytime sleepiness, and witnessed apnea.  The sleep study was administered that same month, and revealed obstructive sleep apnea with mild hypoxemia, but no significant hypersomnolence, and periodic limb movement disorder, not requiring therapy.

An April 2010 VA medical record reflected borderline sleep apnea with sleep arousals.  It was noted that he underwent sleep apnea testing privately in February, and was found to have many respiratory-related sleep arousals, but no significant hypoxia.  Many of his airway obstructions were position related, and it was recommended that he sleep with a tennis ball sewn to the back of his pajamas to keep him off his back.  Approximately once every two to three weeks, pain in his arms woke him. 

In November 2011, the Veteran submitted a buddy statement from a fellow service member, who reported that he was in the same flight platoon and lived in the same barracks as the Veteran.  He recalled that the Veteran often snored, but not loud enough to wake anyone up.

The Veteran was provided with a VA examination in August 2015.  The examiner opined that it was less likely than not that the Veteran's sleep apnea had its onset in service or is otherwise the result of disease or injury in service.  The examiner noted that it was clear from the Veteran's testimony and the November 2011 lay statement in the record that he snored in service.  However, the examiner stated that snoring, on its own, is not sufficient for a diagnosis of sleep apnea, and that it appeared that the Veterans sleep apnea did not become clinically manifest until many years after leaving service.  The examiner was unable to conclude that this condition began in service.

The examiner reviewed with the Veteran whether medications for other service-connected disabilities or the disabilities themselves would secondarily cause or aggravate his sleep apnea.  He stated that, while it is certainly possible for medication and other conditions to cause/aggravate sleep apnea, no evidence of this was found in this case.  Neither medical record review nor the Veteran's reports at the examination indicated such secondary cause or aggravation currently exists.

The examiner noted his opinions were based on the Veteran's testimony and medical record review and today's exam and did not represent mere speculation.  He found that the Veteran was a very credible, competent historian, and stated that his testimony had been given full weight.

Sleep apnea-analysis

As an initial matter, the Veteran has contended that he has a sleep disorder that he has attributed to not being able to stay asleep through the night, and periodically waking in the night due to pain in his arms caused by service-connected peripheral neuropathy due to cold weather injuries of the upper extremities.  However, the Veteran is separately service-connected for PTSD with dysthymia, and sleep disturbance has been associated with that disability.  With regard to his contention that pain from his arms awakens him, this is not a disability for which service connection could be granted.  

The Board notes that, as the Veteran has a current diagnosis of sleep apnea, the issue in this case is whether the preponderance of the evidence of record relates his sleep apnea to service, or shows that it was caused or aggravated by a service-connected disability or medications to treat a service-connected disability.

With regard to direct service connection, the Board finds that the evidence does not support a finding that the Veteran's sleep apnea began during or is related to service.  The Veteran's service treatment records do not reflect any reports of a sleep disorder.  

The Board notes that the Veteran has submitted lay evidence that he snored during service in the form of a letter from a fellow service member who heard the Veteran snoring.  A layperson is competent to report on the onset and continuity of current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  There is no evidence in the record that conflicts with this contention.  As such, this statement is considered competent, credible evidence that the Veteran snored in service.  

Although the Veteran and his fellow service member are competent to report his snoring, neither has the requisite training to make a determination as to whether he had sleep apnea in service.  Such a diagnosis is not a simple condition and, in this case, an opinion as to etiology is not a simple medical question susceptible to lay diagnosis and opinion.  See Jandreau, 492 F.3d at 1376-77.

As noted above, lay evidence can be sufficient evidence of a diagnosis when it describes symptoms that later support a diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1376-77.  In this case, the August 2015 VA examiner considered the reports of in-service snoring and considered them competent and credible.  However the examiner found that snoring alone was not sufficient for a finding that sleep apnea began in service.  

The Veteran has also contended that his sleep apnea is secondary to medications taken to treat his service-connected disabilities.  The Board finds that the question regarding the potential relationship between his sleep apnea and any service-connected disability or medication to treat such to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, there is no evidence that the Veteran has the requisite medical expertise to render such an opinion.

The Veteran's opinion as to any etiology related to service or to service-connected disability has not been supported by an opinion by a medical professional.  The Board notes that the VA examiner who provided the August 2015 examination took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  Moreover, the examination report contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the August 2015 VA examiner's opinion.

As such, the Board finds that the Veteran's claim for entitlement to service connection for sleep apnea must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Hypertension-background

The Veteran has contended that his hypertension is aggravated by his service-connected PTSD with dysthymia.  At his hearing, he noted that he has taken his blood pressure when feeling stressed, and that it had been elevated. He also contended that it may be secondary to sleep apnea.

VA regulations define hypertension as diastolic blood pressure as predominantly 90mm. or greater, and isolated systolic hypertension as systolic blood pressure predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

Service treatment records do not reflect treatment or a diagnosis of hypertension.

VA problem lists include hypertension and reflect that it began in October 1998.

The Veteran submitted a statement from his private provider in July 2011, reflecting his opinion that it was medically accepted that hypertension had several causes, including genetics, diet, exercise/activity level, body weight, sleep quality /quantity, medications (both over-the-counter and prescribed) and mental, health/stress.  The examiner noted that the Veteran was under treatment for depression, and opined that it was likely that there is a connection between his depression and his hypertension.  The examiner stated that his opinion was based on physical examination, his office notes, the information obtained from the Veteran at office visits, review of applicable medical records, and his training and experience as a physician.

The Veteran was provided with a VA examination in August 2015.  He reported that he was first diagnosed with hypertension approximately 10 years prior to the examination, or at least four years after leaving the military.  He recalled that his physicians had told him over the years that they were unsure as to why he developed hypertension.  The examiner noted that he and the Veteran discussed other conditions that could aggravate hypertension.  The Veteran did not recall a pattern of his medications or other conditions aggravating his hypertension over the years.  The Veteran's blood pressure was followed regularly and readings in the prior year included the following: 130/84 in September 2014, and 156/97 and 135/84 in February 2015.  The examiner opined that it was less likely than not that the Veteran's hypertension had its onset in service, within one year of service or was otherwise the result of disease or injury in service.  Neither the Veteran's testimony nor medical records document that this was the case.  Likewise, he opined that it was less likely than not that the Veteran's hypertension was either caused by or aggravated by his other service connected disabilities or by treatment/medication for those disabilities.  The examiner noted that the record was reviewed carefully and the Veteran questioned regarding this, as clearly it was possible for medication and conditions such as PTSD with dysthymia to cause or aggravate hypertension.  However, in this case, the examiner found no evidence of such.  The examiner noted that there was a long record of blood pressure readings in this case, and no evidence was found that the Veteran's hypertension worsens in conjunction with his PTSD or medications for colitis/PTSD for example.  The examiner acknowledges that sleep apnea was indeed a known factor in hypertension for some patients, but in this case there was no correlation between the Veteran's blood pressure and his sleep apnea found in a careful review.

Hypertension-analysis 

As the Veteran has a current diagnosis of hypertension, the issue in this case is whether the preponderance of the evidence of record relates hypertension to service, or shows that it was caused or aggravated by a service-connected disability.

With regard to direct and presumptive service connection, the Board finds that the evidence does not support a finding that the Veteran's hypertension began during or is related to service.  The Veteran's service treatment records do not reflect any reports of a hypertension or hypertensive blood pressure readings.  The Veteran has not contended that his hypertension began during service or within one year of his discharge, and the evidence of record does not support such a contention.  The August 2015 VA examiner opined that it was less likely than not that the Veteran's hypertension had its onset in service, within one year of service or was otherwise the result of disease or injury in service.  

As such, service connection on a direct or presumptive basis is not warranted.  38 C.F.R. § 3.303, 3.307, 3.309 (2015).

With regard to secondary service connection, the Veteran has contended that his hypertension is secondary to sleep apnea.  However, the Board has denied entitlement to service connection for sleep apnea herein and, as such, service connection for hypertension as secondary to sleep apnea must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

With regard to the Veteran's contentions that his hypertension has been caused or aggravated by his service-connected PTSD with dysthymia, the Board finds that the question regarding the potential relationship between his hypertension and any service-connected disability or medication to treat such to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, there is no evidence that the Veteran has the requisite medical expertise to render such an opinion.

The Board notes that there are two conflicting opinions in the record regarding service connection for hypertension as secondary to his service-connected psychiatric disorder.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  

The Board finds that the July 2011 private opinion is not probative medical evidence.  While the examiner noted the evidence he reviewed in order to render the opinion, he did not provide any rationale for his opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

On the other hand, the August 2015 VA examiner provided a thorough rationale, acknowledging that it was possible for medication and conditions such as PTSD with dysthymia to cause or aggravate hypertension, but that in the Veteran's case, there was no evidence that his hypertension worsened in conjunction with his PTSD or medications for colitis/PTSD.  As this opinion was based on the Veteran's history and the examiner provided a rationale for his conclusions, the Board finds that this opinion has great probative value.  Id.

As such, the Board finds that the Veteran's claim for entitlement to service connection for hypertension must be denied.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a sleep disorder, to include sleep apnea, is denied.
 
Service connection for hypertension is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


